Citation Nr: 1738367	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a skin disorder (other than psuedofolliculitis and hidradenitis supprativa), to include tinea pedis, claimed as a rash of the lower body and upper extremities.

Entitlement to service connection for residuals of a left eye injury. 

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for tinea pedis, a rash on the lower body and upper extremities, bilateral pes planus, residuals of a left eye injury, and slight scoliosis.

The Veteran received a VA examination in October 2008 for the skin, and the examination was conducted for multiple conditions, including infections of the skin.  As tinea pedis is a skin infection affecting the feet, the Board has recharacterized the issue as entitlement to service connection for a skin disorder (other than psuedofolliculitis and hidradenitis supprativa), to include tinea pedis, claimed as a rash of the lower body and upper extremities.

The Veteran is already service connected for two skin disorders - pseudofolliculitis and hidradenitis suppurativa.  As such, to the extent that the Veteran is claiming service connection for an additional skin disorder, to include tinea pedis, (claimed as a rash of the lower body and upper extremities), manifestations of the already service-connected skin disorders cannot serve as the basis for an additional grant of service connection.

The claim of entitlement to service connection for bilateral pes planus was previously denied by the Board in an October 2015 decision.  As this issue has already been adjudicated by the Board on the merits, it will be discussed no further herein.

The remaining claims were most recently before the Board in July 2016, at which time they were remanded for additional development. 


FINDINGS OF FACT

1.  The Veteran does not have a skin condition other than psuedofolliculitis and hidradenitis supprativa.  

2.  Any skin disability in service (other than psuedofolliculitis and hidradenitis supprativa), to include tinea pedis, was acute and resolved with no residual disability at the time of separation.  

3.  The Veteran's left eye corneal scar is related to service.  

4.  The Veteran's remaining eye condition, namely cataracts, is unrelated to service.

5.  The Veteran's lumbar spine disorder, which has been diagnosed as acute and transient lumbar strain during active duty, slight scoliosis of the spine, and lumbar fusion with degenerative joint disease, status post December 2008 motor vehicle accident, is not related to any injury, disease, or event incurred in service, or to a service-connect disability.  


CONCLUSIONS OF LAW

1.  A skin disability (other than psuedofolliculitis and hidradenitis supprativa), to include tinea pedis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).  

2.  The criteria for service connection for a left eye corneal scar are met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

3.  A left eye disability, other a left eye corneal scar, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).  

4.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.   See38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the Veteran had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the November 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied its duty to assist.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

I.  Skin Disorder, to Include Tinea Pedis

During service, the Veteran was treated for a bilateral shoulder rash in February 1987.  The examiner noted possible eczema and the Veteran was placed on medication.  In May 1986, the Veteran was noted to have fungus between his toes bilaterally, but no other abnormalities.  He was diagnosed with tinea pedis, and placed on medication.  In June 1993, the Veteran received a separation examination, and he was noted as having normal skin.

The Veteran received a skin VA examination in October 2008.  The examiner indicated the examination was being conducted for dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disordoers, psoriasis, infections of the skin, cutaneous manifestations of collage vascular diseases, and papulosquamous.  She did not, however, find any diagnoses other than active, mild pseudofolliculitis barbae.

The Veteran did not receive any subsequent treatment after service for a skin condition, to include tinea pedis.  Furthermore, the Veteran has not indicated that any skin conditions persisted after his treatment in service.  In light of the lack of evidence of a current skin disorder (other than psuedofolliculitis and hidradenitis supprativa), to include tinea pedis, the Board finds that service connection is not warranted. 

II. Residuals of a Left Eye Injury

The Veteran sustained an injury to his left eye in service in September 1987 while grinding metal.  He felt a metal chip get in his eye, and the Veteran indicated that it felt like something was scratching his eye for five days.  The examiner at the time indicated that there was a metallic foreign body with a rust ring on the Veteran's eye, and it was removed.  

The Veteran received an eye VA examination in January 2016.  The examiner reviewed the Veteran's service treatment records, noting that the Veteran sustained an injury to his left eye in September 1987 which resulted in a left eye cornea scar that was not visually impairing or disfiguring.  The examiner indicated that the Veteran's pupils were round and reactive to light, and there was no loss, light perception only, extremely poor vision, or blindness in either eye.  The examiner also indicated that the Veteran had cataracts in both eyes.  However, there was no decrease in visual acuity or other visual impairment.  The examiner found that the left eye corneal scar noted on the September 1987 eye examination was consistent with the metallic foreign body with rust ring found during service.  As a result, the examiner opined that the corneal scar was most likely caused by or related to service.  The examiner however, found that the Veteran's cataracts were not caused by or related to service, as they were not caused by the metallic foreign body on the cornea, but were rather an aging process of the lens.  

The Board finds the January 2016 VA examination highly probative of the Veteran's claim.  The competent, credible medical records indicate that the Veteran's left eye corneal scar is related to service.  His remaining eye disability, namely cataracts, is not.  As such, service connection for a left eye corneal scar is warranted.  Service connection for other left eye conditions is not warranted. 

III.  Lumbar Spine Disorder

The Veteran's service treatment records indicate complaints of back pain during service.  The Veteran complained of low back pain in December 1986, and was diagnosed with mild muscle strain.  The Veteran stated that he was doing heavy lifting, and his back began to stiffen.  The Veteran received back treatment again in October 1991, and indicated that he had back pain due to weight lifting.  The examiner noted neither radiation of pain nor muscle weakness, and indicated the Veteran had a low back strain.  The Veteran also received a lumbar spine x-ray in October 1991, and the examiner found a curvature of the thoracolumbar spine.  There was no evidence of disc space pathology, and the examiner indicated that was no evidence of fracture.  

The Veteran received a VA examination in October 2008 for a low back condition, and the examiner noted mild, daily pain in the Veteran's low back that was alleviated with medication and rest.  On examination, the Veteran's range of motion values on repetitive testing were unchanged from baseline values, and no pain, fatigue, weakness, or incoordination was noted.  The examiner also indicated that the range of motion was normal.  Furthermore, the Veteran received a spine lumbosacral x-ray and the examiner noted slight scoliosis of the spine.  No acute fracture or disc, however, was seen.  Despite the slight scoliosis, the examiner found the Veteran's spine examination to be normal  

The Veteran received a back VA examination in January 2016 and stated that his back pain started in the late 1990s.  However, the Veteran recalled that he hurt his back in service in the gymnasium and the pain prevented him from working for a few weeks.  When he separated from service, the Veteran indicated that he hurt his back again weight lifting and working in construction.  In 2007, the Veteran had back surgery after a car accident and indicated that he broke his pelvis and had rods inserted in his lower spine and right pelvis.  The examiner noted that acute and transient mechanical low back pain and lumbar strain during service were noted in the Veteran's service treatment records.  Specifically, the Veteran was found to have acute lumbosacral strain in October 1991 after lifting weights in the gym. His June 1993 separation examination was found to be normal, however, with an indication that there was no recurrent back pain. 

As a result of the examination, the examiner diagnosed the Veteran with acute and transient lumbar strain during active duty, slight scoliosis of the spine, and lumbar fusion with degenerative joint disease, status post December 2007 motor vehicle accident.  The examiner concluded that the lumbar strain found during service was acute and transient, which fully resolved prior to separation.  She further found that it was less likely than not that there was a disease or injury during service that resulted in the slight scoliosis of the spine.  She further concluded that the Veteran's mild scoliosis was congenital and that it was less likely than not that there was a superimposed injury or disease during service that resulted in additional back disability.  The examiner considered medical literature, her clinical experience, as well as the Veteran's examination and found that the slight scoliosis of the spine from the October 2008 lumbosacral radiographs most likely had minimal clinical significance.  The Veteran's separation examination was normal and he denied recurrent back pain.   His spinal range of motion at the time of the October 2008 radiograph was also normal.  Furthermore, the examiner found that, between the Veteran's separation and the December 2008 motor vehicle accident, there were multiple evaluations that did not find any back symptoms or back abnormalities.  

The examiner also opined that it was not likely that any current lumbar spine disability was incurred in or caused by active service.  She noted that the Veteran described that his lower back started to bother him in the late 1990s after performing physical labor.  The examiner indicated that lumbosacral strain/spasms often follow specific events and are most often transient, self-limited, and respond to rest and medication.  She further indicated that back spasms most often are not related to nor caused by prior episodes.  The examiner stated that the Veteran's December 2008 motor vehicle accident resulted in lumbar and pelvic surgeries and instrumentation.  As a result, she found that the Veteran's current back symptoms and disability were most likely due to the residuals of his 2008 motor vehicle accident and surgeries.

The Board finds the January 2016 VA examination highly probative of the Veteran's claim.  The competent, credible medical records indicate that the Veteran complained of back pain during service after exercising, but that pain was acute and transient.  Furthermore, the pain was not indicated on the Veteran's separation examination nor was it noted on any treatment records prior to the October 2008 VA examination.  While the Veteran was found to have scoliosis, the examiner indicated that such was congenital and not subject to a superimposed disease or injury during service that resulted in additional disability.  Thus, service connection for a lumbar spine disability is not warranted. 



ORDER

Service connection for a skin disorder (other than psuedofolliculitis and hidradenitis supprativa), to include tinea pedis, claimed as a rash of the lower body and upper extremities, is denied

Service connection for a left eye corneal scar is granted.

Service connection for a left eye condition other than a left eye corneal scar is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


